Citation Nr: 0901200	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  00-20 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to service connection for arthritis of the 
shoulders.

2. Entitlement to service connection for arthritis of the 
left hip.

3. Entitlement to an initial compensable evaluation for 
tendonitis of the left shoulder.

4. Entitlement to an initial compensable evaluation for 
tendonitis of the right shoulder.

5. Entitlement to an effective date earlier than November 7, 
2005, for the grant of service connection for tendonitis of 
the left shoulder.

6. Entitlement to an effective date earlier than November 7, 
2005, for the grant of service connection for tendonitis of 
the right shoulder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had reported active service from November 1990 to 
April 1992.

This appeal arises from an October 1999 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Seattle, Washington. 

The veteran appeared at a hearing before a local hearing 
officer at the RO in June 2003 and at a hearing at the RO 
before the undersigned in April 2004.  Transcripts of the 
hearings are of record.  

In May 2005 and January 2007, the Board remanded this matter 
for further development.  

In January 2007, the Board noted that in an April 2006 rating 
decision, service connection was granted for tendonitis of 
the right and left shoulders with each shoulder evaluated as 
noncompensable, effective November 7, 2005. 

The Board further observed that in statements received at the 
Board in November 2006, the veteran expressed disagreement 
with the initial evaluations, and effective dates of the 
grant of service connection for those disabilities.  It 
observed that the notice of disagreement was apparently not 
submitted to the RO, as was required by statute.  However, 
principals of equitable tolling, seemed to dictate that the 
notice of disagreement submitted to the Board be accepted as 
a valid notice of disagreement. 

The Board remanded the issues of higher initial evaluations 
for tendonitis of the left and right shoulders and earlier 
effective dates for both disabilities for the issuance of a 
statement of the case.  It does not appear that a statement 
of the case has been issued to date.  

The issues of entitlement to initial compensable evaluations 
for tendonitis of the left and right shoulders and 
entitlement to an effective date earlier than November 7, 
2005, for the grant of service connection for tendonitis of 
the left and right shoulders are remanded to the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  Any current arthritis of the right or left shoulders is 
not of service origin.

2.  Any current left hip arthritis is not of service origin.  


CONCLUSION OF LAW

1.  Right and left shoulder arthritis were not incurred in or 
aggravated by active service, nor may they be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1117 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.317 (2008).

2.  Left hip arthritis was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117; 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

In letters dated in February 2001 and July 2005, the RO 
provided the veteran with notice that informed her of the 
evidence needed to substantiate entitlement to service 
connection.  The letter also told her what evidence she was 
responsible for obtaining and what evidence VA would 
undertake to obtain.  The letter also told her to submit 
relevant evidence in her possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The veteran's status has been substantiated.  The June 2001 
and July 2005 letters told the veteran that to substantiate 
the claim there must be evidence of a current disability and 
a link between the disability and service.  

The veteran was provided with notice as to the disability 
rating and effective date elements of the claims in a January 
2007 letter.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However, the timing 
deficiency was remedied by the readjudication of the claims 
after sending the notices.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available VA and 
private treatment records have been obtained.  The veteran 
was afforded necessary VA examinations.  

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including arthritis, will be 
presumed to have been incurred in service if it had become 
manifest to a degree of ten percent or more within one year 
of the veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If a chronic disease is identified in service, manifestations 
of the same disease at any time, no matter how remote, after 
service will be service connected.  38 C.F.R. § 3.303(b).

For veterans with service in the Southwest Asia Theater of 
Operations during the Persian Gulf War, service connection 
may also be established under 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317.  Under this law and regulation, service connection may 
be warranted for a Persian Gulf veteran who exhibits 
objective indications of "a qualifying chronic disability" 
that became manifest during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than not later than December 31, 2011.  38 C.F.R. 
§ 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.§ 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis. In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, 
lay persons are competent to report objective signs of 
illness.  Id.

Medically unexplained chronic multi symptom illnesses are 
defined by a cluster of signs or symptoms, and are currently 
limited to chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome, as the Secretary has not determined 
that any other conditions meet the criteria for a medically 
unexplained chronic multi symptom illness.

Chronic multisymptom illnesses of partially understood 
etiology and pathophysiology will not be considered medically 
unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness include, but are not 
limited to, the following: (1) fatigue; (2) signs or symptoms 
involving skin; (3) headache; (4) muscle pain; (5) joint 
pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§ 1110 is nevertheless warranted.  See Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).

Right and Left Shoulders

At the outset, the Board notes that service connection is 
currently in effect for tendonitis of the left and right 
shoulders, evaluated as noncompensable.  

The veteran's shoulder problems have been diagnosed as both 
tendonitis and arthritis.  Thus, the claimed disability is 
not a "qualifying chronic disability" and presumptive service 
connection under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 is not 
warranted.

The veteran's service medical records do not reveal any 
findings of right or left shoulder arthritis.  She was 
treated for right shoulder tendonitis; a condition for which 
service connection has been established.

At a June 1999 VA examination, the veteran was diagnosed as 
having degenerative disease of both shoulders.  

In a March 2001 letter, the veteran's private physician, D. 
Chapman, M.D., opined that the veteran had bilateral shoulder 
impingement syndrome.  He further opined that that active 
duty in Desert Storm, with its extreme physical demands, most 
likely resulted in the initiation and/or exacerbation of the 
disorder.  

At her February 2003 hearing, the veteran testified that she 
first noticed problems with her shoulders while in Saudi 
Arabia.  

At her April 2004 hearing, the veteran again testified that 
that she began to experience pain in her shoulders while in 
the military and was treated for thoracic outlet syndrome on 
numerous occasions.  She noted that no one had specifically 
indicated that the shoulder arthritis was related to her 
period of service.  

In May 2005, the Board remanded this issue for further 
development, to include a VA examination.

The veteran was afforded the requested VA examination in 
November 2005.  The examiner noted that he had reviewed the 
veteran's claims folder in conjunction with the examination.  
Following a comprehensive examination of the veteran, the 
examiner rendered diagnoses of rotator cuff tendonitis and 
mild degenerative joint disease for both the left and right 
shoulder.  

The examiner indicated that it was at least as likely as not 
that the veteran's right shoulder tendonitis had its onset in 
service and that the left shoulder tendonitis had its onset 
at a later date.  The examiner further noted that the veteran 
had bone scan evidence of early arthritis in the right and 
left shoulders and that it was less likely than not that the 
arthritis in the shoulders had its onset during military 
service.  

In January 2007, the Board remanded this matter for further 
development, noting that the examiner had not provided a 
rationale or an opinion as to whether the veteran's arthritis 
was manifested to a compensable degree within one year of 
service as was required by the last remand.  The Board 
remanded this matter to obtain the previously requested 
opinion.  

In a February 2007 addendum, the November 2005 VA examiner 
indicated that he had reviewed the claims folder including 
the November 2005 report.  The examiner noted that the 
veteran was treated for right shoulder tendonitis in service 
but did not give symptoms of tendonitis of the left shoulder.  
The examiner stated that there was X-ray evidence of early 
degenerative arthritis of both shoulders but that the 
arthritis started more than one year after release from 
active military service in April 1992.  The examiner opined, 
accordingly, that the veteran's bilateral shoulder arthritis 
was not manifested within one year of completion of active 
military service in April 1992.  He saw no evidence that the 
veteran developed arthritis of her shoulders within a year 
after completion of active military service.  

The Board notes that the veteran has expressed her belief 
that her current arthritis of the shoulders is related to her 
period of service.  However, lay persons are not competent to 
opine as to medical etiology or render medical opinions.  
Barr v. Nicholson 21 Vet. App. 303 (2007); see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); cf. Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  

Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 
2 Vet. App. at 494- 95 (lay person may provide eyewitness 
account of medical symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 
488, 494-95 (1997); citing Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991)).  Once evidence is determined to be competent, 
the Board must determine whether such evidence is also 
credible.  See Layno, supra (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted").  

In the current case, the service medical records contain no 
findings of arthritis.  Treatment records obtained in 
conjunction with the veteran's claim also do not reveal any 
findings of arthritis within one year of the veteran's 
release from active service.  While the veteran has offered 
competent testimony that her symptoms began in service and 
have continued since, this testimony must be weighed against 
the contemporaneous record showing no complaints or findings.  
In addition, while the veteran is competent to report 
symptoms, she is not competent to diagnose those symptoms as 
arthritis.

The medical evidence of record demonstrating no findings of 
arthritis within one of service more probative than the 
veteran's recent reports of continuity.  Moreover, the only 
competent medical opinion of record with regard to whether 
the veteran's current bilateral shoulder arthritis is related 
to service is negative in nature.  

While her private physician linked impingement syndrome to 
service, the physician provided no opinion on arthritis.

The VA examiner, after a comprehensive review of the claims 
folder and a thorough examination of the veteran, concluded, 
in his November 2005 report and February 2007 addendum, that 
the veteran's current bilateral shoulder arthritis was not 
the result of her period of active service and did not 
manifest itself within one year of her completion of active 
military service.  There is no other competent medical 
opinion of record indicating otherwise.  

Based on this evidence, the Board finds the preponderance of 
the evidence is against the claim of service connection for 
arthritis of the right and left shoulders and the claim must 
be denied.  

Left Hip

The veteran's left hip problems have been diagnosed as 
tendonitis and arthritis.  Thus, the claimed disability is 
not a "qualifying chronic disability" and presumptive service 
connection under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 is not 
warranted.

The service medical records do not reveal any findings of 
left hip tendonitis or arthritis.  

At the time of June 1999 VA examination, the veteran was 
diagnosed as having degenerative disease of the left hip.  

In his March 2001 letter, the veteran's private physician, D. 
Chapman, M.D., reported that the veteran had left hip 
tendonitis and arthritis.  He opined that active duty in 
Desert Storm, with its extreme physical demands, most likely 
resulted in the initiation and/or exacerbation of the left 
hip arthritis/tendonitis.  

At her February 2003 hearing, the veteran indicated that she 
first started having pain in her left hip during basic 
training.  She testified that she had currently been 
diagnosed as having arthritis in her left hip.  

At her April 2004 hearing, the veteran testified that she was 
diagnosed with arthritis of the left hip by VA.  She stated 
that she was never treated for left hip problems while in 
service.  The veteran indicated that it was her belief that 
her left hip disorder was directly related to her military 
service.  

In May 2005, the Board remanded this issue for further 
development, to include a VA examination.

The veteran was afforded the requested VA examination in 
November 2005.  The examiner noted that he had reviewed the 
veteran's claims folder in conjunction with the examination.  
Following a comprehensive examination of the veteran, the 
examiner rendered diagnoses of left abductor gluteal 
tendonitis and mild degenerative arthritis of the left hip. 

The examiner indicated that it was his opinion that the types 
of stresses that the veteran had in service could contribute 
to the tendonitis in her left hip.  He observed that she had 
no symptoms of left hip pain until 1996 or 1997, which would 
have been four or five years after discharge from military 
service.  It was the examiner's opinion that the onset of the 
tendonitis of the left hip occurred at a later time and that 
therefore he did not think that the left hip tendinitis had 
its onset in service.  The examiner also noted that the 
veteran had bone scan evidence of early arthritis in her left 
hip and that it was less likely than not that the arthritis 
in the left hip had its onset during military service.  

In the February 2007 addendum report, the November 2005 VA 
examiner indicated that he had reviewed the claims folder 
including the November 2005 report.  The examiner noted that 
the veteran did not give symptoms of tendonitis of the left 
hip while on active duty.  The examiner stated that it was 
his opinion that the veteran's tendonitis of the left hip had 
its onset at a later time.  He again indicated that the types 
of stresses that the veteran put on her left hip could 
contribute to tendonitis; however, she had no symptoms of 
left hip tendonitis until over a year after discharge from 
active military duty.  

The examiner noted that there was X-ray evidence of early 
degenerative arthritis of the left hip and that the left hip 
arthritis started greater than one year after release from 
active military service in April 1992.  The examiner stated 
that the veteran's left hip arthritis was not manifested 
within one year of completion of active military service in 
April 1992.  He added that no evidence had been provided that 
the veteran developed arthritis of her left hip within a year 
after completion of active military service.

The veteran has expressed her belief that her current 
arthritis/tendonitis of the left hip is related to her period 
of service.  However, as noted above, lay persons are not 
competent to opine as to medical etiology or render medical 
opinions.  

At times the veteran has reported the onset of hip symptoms 
in service, but she apparently did not provide such a history 
to the VA examiner.  Her testimony must be weighed against 
the fact that she has not reported a consistent history of 
symptomatology dating back to service, and that the 
contemporaneous record does not show such a history.

The service medical records are absent finding of tendonitis 
or arthritis of the left hip.  Treatment records obtained in 
conjunction with the veteran's claim also do not reveal any 
findings of tendonitis or arthritis within one year of the 
veteran's release from active service.  

Dr. Chapman has provided a supporting opinion, but did not 
account for the absence of any evidence of hip disability in 
the contemporaneous record.  Dr. Chapman's opinion is much 
shorter and less thorough than those of the VA examiner.  One 
of the factors for assessing the probative value of a medical 
opinion is the physician's access to the claims file and the 
thoroughness and detail of the opinion.  Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).  Hence, the Board finds the VA 
opinions to be more probative.

The VA examiner, following a comprehensive review of the 
claims folder and a thorough examination of the veteran, 
indicated that it was his belief that the veteran's current 
hip disability did not have its onset in service or within 
one year of service and was less likely than not related to 
her period of service.

The Board is sympathetic to the veteran's beliefs, however, 
the preponderance of the evidence is against the claim of 
service connection for left hip tendonitis/arthritis and 
there is no doubt to be resolved.


ORDER

Service connection for arthritis of the shoulders is denied.

Service connection for left hip arthritis is denied.  


REMAND

A statement of the case has not yet been issued in response 
to the notice of disagreement with the initial evaluation and 
effective dates for the grant of service connection for 
tendonitis of the right and left shoulders.  These issues 
must be remanded for the issuance of such a statement of the 
case.  38 U.S.C.A. § 7105; see Manlincon v. West, 12 Vet. 
App. 238 (1999);see also See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (A remand by the Board confers on an 
appellant the right to VA compliance with the terms of the 
remand order and imposes on the Secretary a concomitant duty 
to ensure compliance with those terms).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the 
issues of entitlement to initial 
compensable evaluations for tendonitis of 
the left and right shoulders and 
entitlement to an effective date earlier 
than November 7, 2005, for the grant of 
service connection for tendonitis of the 
left and right shoulders.  The issues 
will be further considered by the Board 
only if a timely substantive appeal is 
received.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


